internal_revenue_service department of the treasury number release date index numbers 2207a washington dc person to contact telephone number refer reply to cc psi br -plr date date legend taxpayer decedent date date xdollar_figure y z child children trustee trust a_trust a marital share trust b dear this refers to your representative’s letter dated date and prior correspondence requesting the following federal gift_tax rulings trustee’s distribution to taxpayer of all but xdollar_figureof the trust a marital share pursuant to the settlement agreement will not be treated as a disposition under sec_2519 taxpayer’s nonqualified disclaimer of her interest in the trust a marital share will be treated as a disposition of taxpayer’s qualifying_income_interest_for_life under sec_2519 accordingly as a result of the disclaimer taxpayer is treated as making the following gifts for federal gift_tax purposes i a gift under sec_2511 of her qualifying_income interest in the trust a marital share that remains after trustee’s distribution of principal under the settlement agreement and ii a gift under sec_2519 of the fair_market_value of the entire property of the trust a marital share that remains after the trustee’s distribution of principal under the settlement agreement less the sum of a the value of her qualifying_income interest determined after the settlement agreement distribution to taxpayer and b the amount of gift_tax that may be recovered by taxpayer from the trustee of the trust a marital share under sec_2207a taxpayer’s waiver of her right to recover the amount of gift_tax that taxpayer may be entitled to recover from the trustee of the trust a marital share under sec_2207a by reason of her disclaimer will constitute a gift under sec_2511 by taxpayer in the amount of the unrecovered gift_taxes the facts and representations submitted are as follows decedent died on date decedent was survived by his wife taxpayer decedent’s will provided for certain specific bequests with the residue of his estate passing to trust a an inter_vivos revocable_trust established by taxpayer prior to his death prior to establishing trust a decedent had created and funded another revocable_trust trust b_trust b was not specifically amended and superseded by trust a_trust a provides for the establishment of three trusts trust a provides that y of decedent’s adjusted_gross_estate is to be allocated to a marital trust trust a marital share for the benefit of taxpayer the terms of this trust provide that taxpayer receive annually all of the income and as much of the principal as the trustee may determine to be in her best interests on taxpayer’s death the remaining principal of this trust is to be distributed to the other two trusts established pursuant to the terms of trust a the primary beneficiary of one of these trusts is decedent’s child and the primary beneficiaries of the other trust are taxpayer’s children under trust b an amount equal to z of decedent’s adjusted_gross_estate is to be held for the benefit of taxpayer the terms of trust b provide that taxpayer is to receive annually all of the income and as much of the principal as the trustee may determine to be in her best interests on taxpayer’s death the trust grants her the testamentary power to appoint the balance of trust b to any person or persons including her estate creditors or the creditors of her estate decedent’s executor interpreted decedent’s dispositive instruments as requiring decedent’s estate to be disposed of under the terms of trust a accordingly on decedent’s federal estate_tax_return the executor treated all of the property of trust b as subject_to the terms of trust a the executor then elected to treat the trust a marital share as qualified_terminable_interest_property under sec_2056 taxpayer decedent’s lineal_descendants and the trustees of trusts a and b have been involved in substantial and continuing litigation involving inter alia the extent to which the terms of trust a or trust b control the disposition of the marital share the parties propose to resolve the marital share issue in accordance with the terms of a settlement agreement that provides in part trustee will allocate the marital and residuary shares of decedent’s estate in accordance with the provisions of trust a trustee will distribute to decedent’s child the entire income and principal of the trust established for his benefit under trust a that is attributable to the residuary share pursuant to the discretionary authority granted by the provisions of the trust a marital share trustee will distribute to taxpayer in her best interests the amount allocated to the trust a marital share less xdollar_figure taxpayer will renounce her interest in the remaining trust a marital share property including but not limited to any right to recover taxes interest or penalties that may be recovered under sec_2207a by taxpayer from the trust a marital share after taxpayer’s renunciation the trustee shall distribute the xdollar_figureof property remaining subject_to the trust a marital share to the trusts established for decedent’s child and taxpayer’s children the county probate_court approved the settlement agreement on date the court’s order provides that under applicable state law and the provisions of trust a trustee is authorized to make each and every distribution as described in the settlement agreement law and analysis sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in pertinent part that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving souse will terminate or fail no deduction shall be allowed under this section with respect to such interest- a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may posses or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse and no deduction shall be allowed with respect to such interest even if such deduction is not disallowed under subparagraphs a and b - c if such interest is to be acquired for the surviving_spouse pursuant to directions of the decedent by his executor or by the trustee of a_trust sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under this paragraph applies sec_2056 provides in relevant part that a surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse excluding a power exercisable only at or after the death of the surviving_spouse sec_2501 provides that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides in relevant part that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2519 provides that for purposes of chapter sec_11 and sec_12 of subtitle b relating to the estate and gift_tax any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies shall be treated as a transfer of all interests in such property other than the qualifying_income interest sec_2519 provides in relevant part that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 provides t he exercise by any person of a power to appoint qualified_terminable_interest_property to the donee spouse is not treated as a disposition under sec_2519 even though the donee spouse subsequently disposes of the appointed property sec_2207a provides generally that if a gift_tax is paid with respect to any person because of a transfer made by that person under sec_2519 then that person shall be entitled to recover the tax attributable to the transfer from the person receiving the property under sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property the amount of gift_tax attributable to that property under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee and if the property does not remain in trust any person receiving the property prior to the expiration of the right of recovery sec_2518 provides in part that if a person makes a qualified_disclaimer with respect to any interest in property then subtitle b of the code shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides in part that a disclaimer will not be treated as a qualified_disclaimer unless it is made within nine months after the date on which the transfer creating the interest in such property is made ruling taxpayer decedent’s lineal_descendants and the trustees of trusts a and b have been involved in substantial and continuing litigation pursuant to the provisions of the trust a marital share trustee possessed the power to appoint property from the trust a marital share to taxpayer in her best interests under the terms of the settlement agreement trustee will distribute to taxpayer pursuant to the discretionary authority granted by the trust a marital share all but xdollar_figureof the trust a marital share and taxpayer will disclaim her interest in the remaining property of the trust a marital share the probate court’s order approving the settlement agreement provides that the distribution of principal to taxpayer was authorized under the provisions of the trust a marital share the trust a marital share satisfies the requirements of sec_2056 because the property passed from decedent taxpayer has a qualifying_income_interest_for_life and the executor made the election under sec_2056 the distribution to taxpayer was made pursuant to a power to appoint qualified_terminable_interest_property to the donee spouse see sec_25_2519-1 accordingly trustee’s distribution pursuant to the marital share of all but xdollar_figureof the trust a marital share will not constitute a disposition under sec_2519 ruling the settlement agreement provides that following the distribution to taxpayer of all but xdollar_figureof the trust a marital share taxpayer will disclaim her interest in the remaining property of the trust a marital share the settlement agreement further provides that taxpayer will waive her right to recover the gift_tax that she may be entitled to recover under sec_2207a from the trust a marital share the term disposition as used in sec_2519 applies broadly to circumstances in which the surviving spouse’s right to receive the income is relinquished or otherwise terminated by whatever means see h_r rep no 97th cong 1st sess that states the bill provides that property subject_to a qtip_election will be subject_to transfer_taxes at the earlier of the date on which the spouse disposes either by gift sale or otherwise of all or part of the qualifying_income interest or upon the spouse’s death the estate_tax_marital_deduction provisions are intended to provide a special tax_benefit that allows property to pass to the surviving_spouse without the decedent’s estate paying tax on its value tax is deferred on the transfer until the surviving_spouse either dies or makes a lifetime disposition of the property see revrul_98_8 1998_1_cb_541 it is necessary under the estate and gift_tax laws to tax the transfer of the remainder_interest because the predeceased spouse’s estate received a marital_deduction for the terminable_interest property and after the inter_vivos transfer of the qualifying_income interest the remainder will no longer be included in the surviving spouse’s estate under sec_2044 where the gift_tax will be imposed as a result of a transfer under sec_2519 sec_2207a statutorily shifts the tax burden but not the liability for paying the gift_tax to the donee the amount treated as transferred under sec_2519 should be reduced by the portion of the gift_tax that may be recovered by taxpayer under sec_2207a because taxpayer’s disclaimer of her income_interest in the trust a marital share will not be a qualified_disclaimer under sec_2518 taxpayer’s relinquishment of the income_interest in the trust a marital share will be treated as a disposition of taxpayer’s qualifying_income_interest_for_life under sec_2519 accordingly as a result of the disclaimer taxpayer is treated as making the following gifts for federal gift_tax purposes i a gift under sec_2511 of her qualifying_income interest in the trust a marital share that remains after the trustee’s distribution of principal under the settlement agreement and ii a gift under sec_2519 of the fair_market_value of the entire property of the trust a marital share that remains after the trustee’s distribution of principal under the settlement agreement less the sum of a the value of her qualifying_income interest determined after the settlement agreement distribution to taxpayer and b the amount of gift_tax that may be recovered by taxpayer from the trustee of the trust a marital share under sec_2207a ruling taxpayer’s disclaimer will provide that taxpayer waives the right to recover from the trustee the portion of gift_tax that taxpayer may be entitled to recover under sec_2207a failure of a person to exercise a right of recovery provided by sec_2207a upon a lifetime_transfer subject_to sec_2519 is treated as a transfer for federal gift_tax purposes of the unrecovered amounts to the persons from whom such recovery could have been obtained see sec_25_2511-1 accordingly because taxpayer will waive her right to recover gift_taxes that she is otherwise entitled to recover the amount of the unrecovered gift_taxes will be treated as a taxable transfer under sec_2511 from taxpayer to the person or persons receiving the remainder_interest see sec_25_2207a-1 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification and examination except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosure copy of sec_6110 purposes sincerely yours melissa c liquerman senior technician reviewer office of the associate chief_counsel passthroughs and special industries
